681 F.2d 264
UNITED STATES of America, Plaintiff-Appellant,v.329.73 ACRES OF LAND, SITUATED IN GRENADA AND YALOBUSHACOUNTIES, STATE OF MISSISSIPPI, and J. G. Carter,et al., Defendants-Appellees.
No. 80-3520.
United States Court of Appeals,Fifth Circuit.
July 14, 1982.

Appeals from the United States District Court for the Northern District of Mississippi, L. J. Senter, Jr., Judge.


1
William M. Dye, Jr., Asst. U. S. Atty., Oxford, Miss., Maria A. Iizuka, James W. Moorman, Jacques B. Gelin, Dept. of Justice, Lands Div., Washington, D. C., for plaintiff-appellant.


2
Oscar P. Mackey, Jackson, Miss., E. Russell Blair, Oxford, Miss., Jim R. Bruce, Jackson, Miss., for defendants-appellees.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion January 25, 1982, 5 Cir., 1982, 666 F.2d 281).


5
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS and GARWOOD, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.